DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of embodiment D of Fig. 5, and additional species I (first and second gases are the same gas), in the reply filed on 5/25/2021 is acknowledged.  Claim 24-29 and 33 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauck et al. (US 2016/0016423 A1) (hereinafter referred to as Mauck).
Regarding claim 1, Mauck teaches a system (assembly 1000 in Fig. 1A-1C of Mauck), comprising: 
a printing system (2100 in Fig. 1C) comprising a printhead assembly (2501) arranged to dispense a material (material of the OLED to be formed on the substrate 2050) for deposition onto a substrate (2050); 
substrate floatation table 2200) having a support surface (top surface of floatation table 2200 including first region 2201, printing region 2202, and second region 2203 as shown in Fig. 1C), the substrate support apparatus comprising a plurality of first passages (as shown in Fig. 4, the inlet baffle 2140, outlet baffle 2141, and the first tunnel enclosure section 1200 can be used to direct a gas stream over the substrate 2050, as described in [0077] of Mauck) arranged in the support surface to distribute flows of a first gas (filtered gas described in [0077] of Mauck) to establish a gas bearing to float the substrate above the support surface (as described in [0077] of Mauck); and 
a conveyance system (y-axis conveyance system provided by linear air bearing as described in [0045], [0064]-[0065] of Mauck) comprising a plurality of second passages (the passages that provide the linear air bearing to move the y-axis motion system as described at the end of [0065] of Mauck) arranged in the support surface to distribute flows of a second gas (the gas used in the second passages) relative to the support surface so as to convey the substrate along the support surface (as described in [0045], [0064]-[0065] of Mauck).  
Regarding claim 5, Mauck teaches all the limitations of the system of claim 1, and also teaches wherein the second passages are arranged to distribute the flows of the second gas in a direction forming an acute angle relative to the support surface (the claim language of “the flows of the second gas in a direction forming an acute angle relative to the support surface” only requires that the flow of gas forming an acute angle, but does not specify where this angle must be located.  So broadly speaking, it could be anywhere in the flow.  As shown in Fig. 4 of Mauck, near the inlet baffle 2140, the flow makes an acute angle with the support surface.  So this limitation is satisfied).  

Claims 1-2, 4, 21-23, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2015/0259786 A1) (hereinafter referred to as Ko).
Regarding claim 1, Ko teaches a system (system in Figs. 1A-2B of Ko), comprising: 
a printing system (2000 in Fig. 2A) comprising a printhead assembly (printer region 2200 in Fig. 1B-2B) arranged to dispense a material (material to be printed onto the substrate) for deposition onto a substrate (substrate subjected to printing operation.  An example is described in [0061] of Ko); 
a substrate support apparatus (floatation table 2250 in Fig. 19C) having a support surface (top surface of floatation table 2250), the substrate support apparatus comprising a plurality of first passages (gas ports, vacuum ports and the air pumps, gas blowers that provide the gas cushion that lifts the substrate up to a pre-determined fly height as described in [0107] of Ko) arranged in the support surface to distribute flows of a first gas (the gas used to provide the air cushion described in [0107] of Ko) to establish a gas bearing (gas cushion described in [0107] of Ko) to float the substrate above the support surface; and 
a conveyance system (y-axis conveyance system of the substrate described in [0175] of Ko) comprising a plurality of second passages (gas ports, vacuum ports and the air pumps, gas blowers that provide the air bushings in the y-axis conveyance system described in [0175] of Ko) arranged in the support surface to distribute flows of a gas used by the y-axis conveyance system) relative to the support surface so as to convey the substrate along the support surface.  
Regarding claim 2, Ko teaches all the limitations of the system of claim 1, and also teaches wherein the second passages of the conveyance system are integral with the support surface of the substrate support apparatus (the y-axis conveyance system is an integral to the substrate floatation table 2250).  
Regarding claim 4, Ko teaches all the limitations of the system of claim 1, and also teaches wherein the first passages are arranged to distribute the flows of the first gas in a direction perpendicular to the support surface (as shown in Fig. 14C of Ko).  
Regarding claim 21, Ko teaches all the limitations of the system of claim 1, and also teaches wherein the substrate support apparatus comprises a porous medium, and the first passages comprise pores of the porous medium (as shown in Fig. 14B-C of Ko, the substrate is a porous medium).  
Regarding claim 22, Ko teaches all the limitations of the system of claim 21, and also teaches wherein the second passages are chosen from channels, throughholes (as taught in claim 1 above), nozzles, or a combination thereof.  
Regarding claim 23, Ko teaches all the limitations of the system of claim 1, and further comprising at least one controller (5600 in Fig. 5 of Ko) configured to control the flows of the second gas to provide pulses of the second gas to translate the substrate (the language of “configured to control the flows of the second gas to provide pulses of the second gas to translate the substrate” is a functional description of the controller which only requires that the controller is capable of performing the function, not that it would perform the exact function.  As such, the controller 5600 is certainly capable of provide the second gas to translate the substrate).  
Regarding claim 30, Ko teaches all the limitations of the system of claim 1, and further comprising retractable lift pins (retractable lift pins 2324 in [0096] of Ko), wherein the lift pins are configured to extend out from a surface of the substrate support apparatus to support the substrate after the substrate is loaded onto the substrate support apparatus (the language of “configured to extend out from a surface of the substrate support apparatus to support the substrate after the substrate is loaded onto the substrate support apparatus” is a functional description of the lift pins which only requires that they are capable of performing the function, not that they would perform the exact function.  As such, as described in [0096], this is the function that the lift pins 2324 perform).  
Regarding claim 31, Ko teaches all the limitations of the system of claim 30, and also teaches wherein the retractable lift pins are configured to retract below the surface of the substrate support apparatus (this is implied in the term “retractable” in the label retractable lift pins 2324).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ko, as applied in claim 1 above, and further in view of Mauck et al. (US 2013/0206058 A1) (hereinafter referred to as Mauck2013).
Regarding claim 3, Ko teaches all the limitations of the system of claim 1, but and also teaches wherein the support surface comprises a plurality of segments (first region 2100, printing region 2200, second region 2300 as shown in Fig. 19C of Ko) separated from one another by one or more gaps (the gaps shown in Fig. 19C of Ko between the first region 2100, printing region 2200, second region 2300) but does not teach that the second passages of the conveyance system comprise a plurality of nozzles disposed in the one or more gaps between the segments.
Mauck2013 teaches a system with a floatation table (see Figs. 41-42 of Mauck2013) on which the substrate is conveyed to be printed.  The floatation table includes a plurality of segments (first region 740, printing region 710, second region 742 as shown in Fig. 41 of Mauck2013) separated by gaps (transition zones 720 and 722).  In the gaps both gas and vacuum nozzles are disposed and ratio of gas and vacuum nozzles increases gradually (see [0220] of Mauck2013).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the transition zones (gaps) of Ko as according to Mauck2013 in order to provide more control over the position of the substrate.  As incorporated, since the second nozzles are responsible to convey the substrate along the y-direction it would be obvious to have included the nozzles of both the first passages and the second passages in these transition zones.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko, as applied in claim 1 above, and further in view of Iida (US 2007/0160454 A1).
Regarding claim 5, Ko teaches all the limitations of the system of claim 1, and but does not teach explicitly wherein the second passages are arranged to distribute the flows of the second gas in a direction forming an acute angle relative to the support surface.
Iida teaches a floatation table (see Fig. 13 of Iida) comprising of a plurality of first passages (22 in Fig. 13) to establish a gas bearing to float a substrate (W) above the surface of the floatation table, and a plurality of second nozzles (nozzles 82) to convey the substrate along the table (see [0072]-[0073] of Iida).  The second nozzles spouts gas obliquely onto the substrate to push the substrate along the table (see the arrow in Figs. 13a-b). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of second passages of Ko as according to Iida, i.e. using nozzles oriented at an acute angle relative to the surface of the floatation table, because it is easier to manufacture (see [0074] of Ko).
As incorporated, the second passages (nozzles 82 of Iida) are arranged to distribute the flows of the second gas in a direction forming an acute angle (angle θ2 as shown in Fig. 13b of Iida) relative to the support surface.
Regarding claim 6, Ko teaches all the limitations of the system of claim 1, and also teaches wherein the plurality of first passages comprises a plurality of first nozzles (the presence of the gas nozzles that provide the pressure is implied in [0108] of Ko; the first nozzles are the gas nozzles of the first passage) to distribute the flows of the first gas, but does not explicitly teaches that the plurality of second passages comprises a plurality of second nozzles to distribute the flows of the second gas.  
Iida teaches a floatation table (see Fig. 13 of Iida) comprising of a plurality of first passages (22 in Fig. 13) to establish a gas bearing to float a substrate (W) above the surface of the floatation table, and a plurality of second nozzles (nozzles 82) to convey the substrate along the table (see [0072]-[0073] of Iida).  The second nozzles spouts gas obliquely onto the substrate to push the substrate along the table (see the arrow in Figs. 13a-b). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of second passages of Ko as according to Iida, i.e. using nozzles oriented at an acute angle relative to the surface of the floatation table, because it is easier to manufacture (see [0074] of Ko).
Regarding claim 7, Ko in view of Iida teaches all the limitations of the system of claim 6, and also teaches wherein the first nozzles are arranged to distribute the flows of the first gas in a direction perpendicular to the support surface (as shown in Fig. 14C of Ko, the flow of the first gas is perpendicular to the surface of the floatation table 2250), and the second nozzles are arranged to distribute the flows of the second gas in a direction forming an acute angle (angle θ2 as shown in Fig. 13b of Iida) relative to the support surface (as combined in claim 6 above).  
Regarding claim 8, Ko in view of Iida teaches all the limitations of the system of claim 6, and also teaches wherein the second nozzles are disposed at a non-peripheral as shown in Fig. 13 of Iida, the second nozzles 82 are located along the floatation table in the center so the air from these nozzles can push the wafer W along the table, not at any peripheral region of the table).  
Regarding claim 9, Ko in view of Iida teaches all the limitations of the system of claim 1, and also teaches wherein the plurality of second passages comprises a plurality of nozzles (82 in Fig. 13a of Iida), the nozzles configured to distribute the flows of the second gas in a direction forming an acute angle (angle θ2 as shown in Fig. 13b of Iida) relative to the support surface.  
Regarding claim 10, Ko teaches all the limitations of the system of claim 1, and also teaches wherein the plurality of first passages comprises a plurality of nozzles (the presence of the gas nozzles that provide the pressure is implied in [0108] of Ko; the first nozzles are the gas nozzles of the first passage) to distribute the flows of the first gas to float the substrate, but does not teach wherein the second passages are angled relative to the support surface so as to distribute the flows of the second gas in a direction forming an acute angle relative to the support surface.  
Iida teaches a floatation table (see Fig. 13 of Iida) comprising of a plurality of first passages (22 in Fig. 13) to establish a gas bearing to float a substrate (W) above the surface of the floatation table, and a plurality of second nozzles (nozzles 82) to convey the substrate along the table (see [0072]-[0073] of Iida).  The second nozzles spouts gas obliquely onto the substrate to push the substrate along the table (see the arrow in Figs. 13a-b). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of see [0074] of Ko).
Claims 17-20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ko.
Regarding claim 17, Ko teaches all the limitations of the system of claim 1, but does not teach explicitly wherein the flows of the first gas are at different pressures than the flows of the second gas.  
However, the first gas is used to float the substrate, which can be heavy, so it would be obvious to set the flows of the first gas to a high pressure. On the other hand, the second gas is used to convey the substrate along the table which needs to be more controllable so it cannot be set at a high pressure (too high a flow would push the substrate too fast which is both unstable and uncontrollable).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have set the flows of the first gas are at different pressures than the flows of the second gas in order to support and move the substrate effectively and more controllably.
Regarding claim 18, Ko teaches all the limitations of the system of claim 1, but does not teach explicitly wherein the flows of the first gas are at different flow rates than the flows of the second gas.  
However, the first gas is used to float the substrate, which can be heavy, so it would be obvious to set the flows of the first gas to a high flow rate (in order to obtain enough pressure to support the substrate). On the other hand, the second gas is used 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have set the flows of the first gas are at different flow rates than the flows of the second gas in order to support and move the substrate effectively and more controllably.
Regarding claim 19, Ko teaches all the limitations of the system of claim 1, but does not explicitly teach that the system further comprising a gas source configured to provide the first gas and the second gas.  
Ko teaches that a source of gas can provide gas for several components in the system (see [0159]-[0160] of Ko).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same gas source to provide the first and second gas in order to reduce manufacturing costs.
Regarding claim 20, Ko teaches all the limitations of the system of claim 1, and further comprising first valves (valves connected and control the blower 3284A in Fig. 19C of Ko that provides gas to lift the substrate) operably coupled to the first passages. 
But Ko does not teach the system comprises second valves operably coupled to the second gas flow passages; and wherein the first valves and the second valves are coupled to one or more controllers and are independently controlled by the one or more controllers to adjust at least one of pressures and flow rates of the first gas and the second gas.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a second valve to operably couple to the second gas flow passages and control it so that the first and second gases can be changed to suitable pressure/flow rate.
Regarding claim 32, Ko teaches all the limitations of the system of claim 1, but does not explicitly teach wherein the first gas and the second gas are a same gas.  
Ko teaches that a source of gas can provide gas for several components in the system (see [0159]-[0160] of Ko).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the same gas source to provide the first and second gas in order to reduce manufacturing costs.

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not disclose a system with a substrate support apparatus satisfying the limitation “wherein the plurality of first passages comprises a plurality of first nozzles, and wherein the plurality of second passages comprises a plurality of second nozzles, each of the first nozzles and the second nozzles having a nozzle head that is pivotable relative to the support surface and rotatable relative to an axis of the nozzle head normal to the support surface” along with other limitations of claim 1. 
The closest prior art are Ko et al. (US 2015/0259786 A1), Mauck et al. (US 2016/0016423 A1), Mauck et al. (US 2013/0206058 A1) (hereinafter referred to as Mauck2013), and Iida (US 2007/0160454 A1).
Ko, Mauck and Mauck2013 disclose similar systems of OLED printing system.  These systems all use a floatation table (for example, see 2250 in Fig. 19C of Ko) which includes a plurality of first passages that provides a gas bearing to float the substrate above the table; a plurality of second passages that convey the substrate in the y-axis (along the length of the table).  But none of these discloses that the second passages are nozzles.  Iida teaches a similar floatation table (see Fig. 13 of Iida) with a plurality of first passages that provides a gas bearing to float the substrate above the table.  Iida uses a plurality of second nozzles whose nozzle heads are oriented an oblique angle so that the gas stream from these second nozzles push the substrate along the table’s length. However, Iida does not disclose that each of the second nozzles is rotatable relative to an axis of the nozzle head normal to the support surface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulmann et al. (US 6543662 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822